Citation Nr: 1432455	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) as due to the need for regular aid and attendance and/or housebound status.  

2.  Entitlement to service connection for a bilateral leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to February 1978, to include combat duty in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims were before the Board on a previous occasion, and were remanded in October 2009 for further evidentiary development.  

The entire claims file, to include the portion contained electronically, has been reviewed.  

The Veteran appeared at a Travel Board hearing in July 2009.  A transcript is of record.  

The issue of entitlement to service connection for a bilateral lower extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD, irrespective of other factors, is so severe as to require the constant aid and attendance of another person; it renders him substantially unable to leave his home on his own accord, and he must be constantly supervised as due to his mental illness.  


CONCLUSION OF LAW

Special monthly compensation (SMC) as due to the need for regular aid and attendance and housebound status is warranted.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013); 38 C.F.R. § 3.350(b) (2013). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2013).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.



Analysis

The Veteran in this case is totally disabled as due to service-connected posttraumatic stress disorder (PTSD).  That is, he is in receipt of a 100 percent disability evaluation for this sole service-connected disability.  In addition to being severely disabled and receiving the highest possible schedular rating, the RO has determined that his PTSD has prevented the Veteran from being competent to handle his own funds.  His spouse has been appointed as his fiduciary.  In essence, the Veteran contends that while he has other nonservice-connected conditions which require him to rely on the aid and attendance of another person, that even if such disorders were not present, he would still require regular aid and attendance and be housebound on account of his totally-disabling service-connected PTSD.  For reasons discussed below, the Board agrees with his contentions.  

Indeed, at a hearing before the undersigned, the Veteran's spouse testified that she must constantly supervise the Veteran because of her feeling that he is a danger to himself.  She reported that the Veteran will not take his medications without her assistance (which, by necessity, includes his psychiatric medications), and that he will not eat unless she helps him to do so.  It was noted that the failure to eat on his own was because the Veteran was preoccupied with morbid thoughts, to include those of suicide.  The Veteran's spouse expressly stated that she must ensure that harmful objects are not near the Veteran, as she fears that he might take advantage of any opportunity to do harm to himself.  While the Veteran is not bedridden, his spouse noted that his sleep patterns are so disturbed as due to recurrent thoughts of military trauma, that he is unable to function without constant supervision (e.g. Veteran is either sleeping at odd times due to exhaustion, or requires supervision at odd times due to his inability to sleep soundly).  

With respect to medical support of these contentions, the Veteran forwarded a letter from his VA psychiatrist, dated in March 2009.  This clinician stated that "due to his [PTSD], he has difficulty sleeping and when he wakes up, he becomes disoriented."  She also noted that "[the Veteran] is impulsive and talks about dying, which requires someone to supervise him at all times" (emphasis added).  Given these considerations, the psychiatrist, a medical doctor with specific expertise in treating mental disease such as the service-connected PTSD, concluded that the Veteran needed "assistance" with daily care.  A separate letter, also dated in March 2009, noted that the Veteran had moved into an assisted living facility.  

Prior to the receipt of this note, the Veteran had been afforded a "fee basis" examination in September 2007 which purported to address whether his service-connected PTSD caused him to need the regular aid and attendance of another person.  In that report, the Veteran was found able to do "self-care," and was described as "not receiving any treatment for his psychiatric condition."  Nonetheless, it was concluded that the "chronicity of his mental illness" as a "diagnosed problem with systematic muscle atrophy" both contributed to inabilities to perform "physical and sedentary activities of daily living."  

The Board, in remanding the claim, had asked for a clarification opinion as to the impact of the sole service-connected disability (PTSD) on the Veteran's need for aid an attendance and/or housebound status.  The returned opinion, dated in April 2010, was a general medical examination that summarized the present physical nonservice-connected disability picture.  There is no indication that a reference was made to a mental health practitioner, but nonetheless, the VA examiner opined that "the Veteran's service-connected condition of [PTSD] alone does not cause [him] to be housebound."  No rationale for the conclusion was associated, and there was no mention of consideration of the March 2009 VA psychiatrist's report.  
Nonetheless, the Veteran was specifically noted to be substantially confined to his home.  With constant supervision, the Veteran reported occasionally going out to eat; however, he was mostly confined to his home, and the physician noted the Veteran's assertions that if there was an emergency, he could not leave the home without assistance.  

Essentially, the Board can conclude that while the Veteran does experience severe nonservice-connected physical disablement (which has been reported as an inability to control his hands and ambulate without considerable assistance (to include needing help with basic functioning in areas of personal hygiene, etc.)), irrespective of these conditions, the Veteran would still need regular aid and attendance and be housebound as due to the sole (and totally disabling) service-connected condition of PTSD.  The 2007 "fee basis" opinion is significantly aged, and it pre-dates an apparent progression of severity for the PTSD.  Indeed, while the Veteran may not have been in regular psychiatric treatment in 2007, a 2009 letter from a private psychiatrist clearly indicates that this fact had changed.  Further, the 2009 VA letter shows that the Veteran needed supervision "at all times" so that he would not harm himself.  This is medical corroboration of testimony offered at the Travel Board hearing, and is highly probative in support of the proposition that the Veteran requires aid to protect the Veteran from the hazards or dangers incident to his daily environment.   Conversely, the 2010 VA opinion, which was not authored by a psychiatrist, while helpful in establishing the Veteran as being housebound, is a simple statement against his contentions without an associated rationale.  As such, it is of limited probative value and cannot be given much consideration in adjudicating the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In conclusion, the evidence demonstrates that the Veteran's service-connected PTSD, irrespective of other factors, is totally disabling, renders the Veteran incompetent with respect to handling his own finances, and requires constant supervision from another person so as to ensure that harm does not come to him.  The disorder substantially confines the Veteran to his assisted living facility, and he can only make minimal outside excursions when completely supervised.  While other nonservice-connected factors also prevent the Veteran from leaving his home on his own accord (and also require aid and attendance), the evidence does demonstrate that the service-connected PTSD, acting on its own, is so severe as to necessitate constant supervision from another person.  As this is the case, the criteria for entitlement to SMC for aid and attendance and housebound status have been met, and the claim will be granted.  


ORDER

Entitlement to special monthly compensation (SMC) as due to the need for regular aid and attendance and housebound status is granted.  


REMAND

The Veteran in this case has alleged that he developed a current neurological disability of the bilateral lower extremities as a consequence of his combat service in Vietnam.  The Veteran has, additionally, attributed his lower leg problems to a nonservice-connected back condition (a condition which is not on appeal); however, he has specifically stated that the exposure to trauma in Vietnam, in the form of an explosion, caused him to ultimately develop lower extremity problems.  

The Veteran has been awarded the Combat Infantryman Badge (CIB) and Purple Heart Medal (PHM).  The CIB documents that the Veteran served in an infantry unit involved in hostile action with enemy forces, and the PHM attests to the fact that he was wounded in such action.  There is no doubt that the Veteran served in combat, and thus, he is entitled to certain statutory presumptions regarding his allegation of in-service injury.  Specifically, as a combat Veteran, the lack of documentation of treatment for lower extremity problems or of the occurrence of a traumatic in-service explosion will not, in itself, be fatal to the claim, and credible testimony can serve as evidence of the described event as have occurring.  See 38 U.S.C.A. § 1154.  In the current case, the Veteran does not claim that lower extremity symptoms began in service; however, he does relate current lower extremity neurological problems to an in-service explosion affecting his back and lower half of his body.  In that respect, such an account is credible and consistent with the combat service rendered, and is conceded to have occurred as described.  

The Veteran, as recently as August 2010, has been assessed with neurological degeneration affecting the lower extremities.  While there is some suggestion that the neurological disablement is related to alcohol abuse, this is not fully expounded, and no opinion has yet been entered as to if the lower extremity problem is at least as likely as not related to the Veteran's combat service and proximity to concussive explosions affecting his joints.  Indeed, while an April 2007 "fee basis" examination stated that there were no "wounds" residual from the Veteran's in-service trauma exposure to his knees, there was only minimal discussion regarding as to if current neurological disablement of the lower extremities had causal origin in service.  Simply, the examiner noted that the disorder had only been present for three years and thus was not due to injury.  The Veteran is not contending that a continually present lower extremity pathology has existed since discharge, so this conclusion is in line with the forwarded allegations.  With respect to the conclusion that current disablement "is not due to injury," there is no associated rationale, and thus, it is of minimal probative value.  As that is the case, the claim is to be remanded for a new, comprehensive VA neurology examination addressing the etiology of any currently present disorder in the lower extremities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Accordingly, the claim is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA neurological examination to determine the etiology of any currently present disorder of the lower extremities, to include peripheral neuropathy.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current lower extremity disability had causal origins in active service, to include as due to exposure to combat exposure and associated proximity to explosions and trauma to the back and lower body (conceded as having occurred).  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case (SSOC) and return it to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


